DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Please make the following corrections to eliminate minor typographical errors and antecedent basis issues.
1.	 In Claim 4, line 3
	“the category”  should be changed to: -- the at least one category --
2.	 In Claim 5, line 2
	“the cloud services”  should be changed to: -- the at least one cloud services --
3.	 In Claim 5, line 3

4.	 In Claim 7, line 2
	“for the question”  should be changed to: -- of the question --
5.	 In Claim 7, lines 2-3
	“the category”  should be changed to: -- the at least one category --
6.	 In Claim 10, line 2
	“the category”  should be changed to: -- the at least one category --
7.	 In Claim 11, line 3
	“more storage devices”  should be changed to: -- more computer-readable storage devices --
8.	 In Claim 14, line 3
	“the category”  should be changed to: -- the at least one category --
9.	 In Claim 17, line 2
	“determining at least one category for the question”  should be changed to: -- determining the at least one category of the question --
10.	 In Claim 17, line 3
	“the category”  should be changed to: -- the at least one category --
11.	 In Claim 18, line 1
	“wherein the computer usable”  should be changed to: -- wherein computer usable --
12.	 In Claim 19, line 1
      “wherein the computer usable”  should be changed to: -- wherein computer usable --
13.	 In Claim 20, line 3

14.	 In Claim 14, line 3
	“the one or more memories”  should be changed to: -- the one or more computer-readable memories --

Response to Amendment
 	This office action is responsive to the applicant’s remarks received March 08, 2021.  Claims 1-5, 7, 8, 10-15 & 17-23 have been fully considered and are persuasive. Claims 6, 9 & 16 have been cancelled.

Response to Arguments
	Applicant’s arguments with respect to the amended claims have been fully considered and are persuasive. 


Claim Rejections
	In light of the amendments presented, Examiner withdraws the 35 USC § 103 rejection of Claims 1-5, 7, 8, 10-15 & 17-23. In view of “Applicant Arguments/Remarks Made in an Amendment” filed March 08, 2021. Claims 1-5, 7, 8, 10-15 & 17-23 are now considered to be allowable subject matter. 

Allowable Subject Matter
1.	Claims 1-5, 7, 8, 10-15 & 17-23 are allowed.
2.	The following is Examiners statement of reasons for allowance:
Claims 1-5, 7, 8, 10-15 & 17-23 uniquely identify the distinct features of reducing negative effects of service waiting time in human machine interaction to improve the user experience.
The closest prior art made of record is Isaacson et al. (US 20180232817 A1), Purves et al. (US 20150073907 A1) and Agapi et al (US 20090041209 A1).
The cited reference (Isaacson) teaches an approach for enabling a user to choose from multiple payment options using a browser API. The method includes determining whether a user interfacing with a site via a browser can make a payment via a first browser payment request application programming interface or a second browser payment request application programming interface. The method includes presenting a dynamically modified buy button that is associated with the selected browser or a user payment account enabled via the selected browser and transmitting, in connection with an interaction with the dynamically modified buy button, a payment request to the selected browser and via the selected browser payment request application programming interface. The user can make the payment using the account type they are using.
The cited reference (Purves) teaches wherein the Wearable Intelligent Vision Device apparatuses, methods and systems (WIVD) transform mobile device location coordinate information transmissions, real-time reality visual capturing, mixed gesture capturing, bio-sensor data via WIVD components into real -time behavior-sensitive product purchase related information, shopping purchase transaction notifications, and electronic receipts. In one implementation, the WIVD may provide a personal device in the form of a pair of eyeglasses, wherein the wearer of the eyeglasses may obtain various augmented reality views. The WIVD 
The cited reference (Agapi) teaches a method of adjusting music length to expected waiting time while a caller is on hold includes choosing one or more media selections based upon their play duration and matching the selection(s) to the expected waiting time. 
The cited reference (Isaacson, Purves, Agapi) fails to disclose program instructions to receive, by a device, a query including a question from a user; program instructions to determine that the question and an associated answer is not found in a local cache of the device; program instructions to identify, by matching a word in the question with a set of keywords, at least one category of the question; program instructions to determine at least one cloud service for answering the question, the at least one cloud service in communication with the device via a network; program instructions to send a request including the question to the at least one cloud service; program instructions to select, subsequent to identifying the at least one category of the question, a behavior in the at least one category of the question, the behavior including a machine-executable interactive voice-based encoded feedback (feedback) to the user to reduce a perceived waiting time by the user, a content of the feedback selected according to the at least one category of the question and according to user profile data stored in a user profile associated with the user; and program instructions to execute the behavior. As a result and for these reasons, Examiner indicates Claims 1-5, 7, 8, 10-15 & 17-23 as allowable subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue and fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS T. RILEY, ESQ. whose telephone number is (571)270-1581.  The examiner can normally be reached on 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy P. Goddard can be reached on 517-272-7773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MARCUS T. RILEY, ESQ.
Examiner
Art Unit 2677